LETTS, Chief Judge,
dissenting:
I have no quarrel with the reasoning of the majority opinion. However, there was a plethora of errors committed during the trial of this cause which have not in my opinion been preserved on appeal. There is a very recent case from our Supreme Court which states:
“Even when based on erroneous reasoning, a conclusion or decision of a trial court will generally be affirmed if the evidence or an alternative theory supports it.” Applegate v. The Barnett Bank of Tallahassee, 377 So.2d 1150 (Fla.1979).
I do not contend that Applegate is on all fours, but it does reinforce the proposition that the trial court should be affirmed when the record is inadequate to support a reversal. As I see it, particularly so in a civil case, we are not supposed to be the vehicle by which all unobjected to errors are nevertheless preserved and rewarded by a trial de novo.
I would affirm.